UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-4114


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PEZZULO SCURLOCK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:10-cr-00233-D-1)


Submitted:   August 19, 2011             Decided:   September 16, 2011


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Michael Gordon James, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Pezzulo Scurlock pleaded guilty, pursuant to a plea

agreement,        to   one     count       of    possession         of    a     firearm    by    a

convicted    felon       in    violation         of    18     U.S.C.     §§ 922(g)(1),          924

(2006).      The district court sentenced Scurlock to thirty-three

months in prison followed by three years of supervised release.

On     appeal,     Scurlock’s            counsel      filed     a     brief      pursuant       to

Anders v. California, 386 U.S. 738 (1967), in which he states

that    he   could      find        no    meritorious         issues      for    appeal,      but

questions     whether         the       district      court     procedurally          erred     by

failing to address one of Scurlock’s arguments for a shorter

sentence.        Scurlock was notified of his right to file a pro se

supplemental brief but has not done so.                         The Government moved to

dismiss the appeal to the extent it is precluded by the appeal

waiver in Scurlock’s plea agreement.

             We    consider         a    defendant’s          waiver     of     his   right      to

appeal de novo.              United States v. Manigan, 592 F.3d 621, 626

(4th Cir. 2010).             Where the United States seeks to enforce an

appeal    waiver       and    there       is    no    claim    that      the    United    States

breached its obligations under the plea agreement, we generally

will enforce the waiver if the record establishes that (1) the

defendant knowingly and intelligently agreed to waive the right

to appeal; and (2) the issue being appealed is within the scope



                                                 2
of the waiver.              United States v. Blick, 408 F.3d 162, 168 (4th

Cir. 2005).

                Our    review        of    the    record         confirms      that     Scurlock

knowingly        and     intelligently           waived      his     right    to    appeal     his

sentence.         In his plea agreement, Scurlock explicitly waived the

right to challenge his sentence on appeal, reserving only the

right      to     appeal      a   sentence            in    excess     of     the     applicable

Sentencing Guidelines range.                     The district court conducted the

colloquy required by Rule 11, and Scurlock affirmed under oath

that he understood all the terms of his plea agreement as well

as   the        appeal      waiver        specifically.            The      issue     raised   in

Scurlock’s Anders brief falls squarely within the compass of the

waiver.          Accordingly,         we     grant         the   Government’s         motion   to

dismiss the appeal as to Scurlock’s sentence.

                The      waiver       provision            did     not,      however,      waive

Scurlock’s right to appeal his conviction.                                In accordance with

Anders, we have thoroughly examined the entire record for any

potentially meritorious issues outside the scope of Scurlock’s

appeal waiver.              We have found no such issues.                          Therefore we

affirm Scurlock’s conviction and grant the Government’s motion

to dismiss in part as to Scurlock’s sentence.

                This Court requires that counsel inform Scurlock, in

writing,        of    the    right    to     petition        the   Supreme     Court     of    the

United States for further review.                          If Scurlock requests that a

                                                  3
petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this Court for

leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on Scurlock.              We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    Court   and

argument would not aid the decisional process.

                                                     AFFIRMED IN PART;
                                                     DISMISSED IN PART




                                    4